NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JUL 19 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

IBRAHIM NAOFAL, a.k.a. Ibrahim                    No. 08-71852
Noufal,
                                                  Agency No. A095-691-659
               Petitioner,

  v.                                              MEMORANDUM *

MICHAEL B. MUKASEY,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Ibrahim Naofal, a native and citizen of Syria, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we

deny the petition for review.

      Substantial evidence supports the agency’s finding that Naofal failed to

demonstrate the beating he endured was on account of a protected ground,

including his religion. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (to

reverse the agency’s finding “we must find that the evidence not only supports that

conclusion, but compels it”) (emphasis in original); see also Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). Accordingly, Naofal’s withholding of removal claim fails. See

Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                         2                                     08-71852